Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Dragon International Group Corp. on Form 10-QSB/A for the period ending September 30, 2006 as filed with the Securities and Exchange Commission on the date hereof, I, Xiali Gan, Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. February 12, 2008 By: /s/ Xiali Gan Xiali Gan, CFO and Chief Accounting Officer
